Title: From George Washington to George Clinton, 23–24 May 1780
From: Washington, George
To: Clinton, George




⟨Dear Sir⟩
⟨Head Quarters Morris Town 23d[–24] May 1780.⟩

⟨I am exceedingly sorry to learn, by your⟩ favr of the 19th, ⟨the distressed situation of your fron⟩tier, more especially ⟨at a time, when our attention⟩ will, in all probability ⟨be called, in a great measure,⟩ to the operations upon the ⟨Coast. My confidential⟩ letter of the 18th will explain ⟨my meaning.⟩ By that you will perceive ⟨the impossibility, under⟩ present appearances and ci⟨rcumstances, of sparing⟩ any further force from the Continen⟨tal Army to act in⟩ conjunction with the Militia. ⟨I imagine it will⟩ scarcely be deemed prudent ⟨to withdraw Colo.⟩ Van Schaicks Regiment from ⟨Fort Schuyler except⟩ matters take an unexpected ⟨turn in that quarter,⟩ altho’ the addition of so resp⟨ectable a Corps would⟩ be very essential, should ⟨the measures for which⟩ we are preparing be ca⟨rried into execution.⟩ From the state of our ⟨Magazines here, and from⟩ your representation ⟨of the situation of matters⟩ abov⟨e, I do not see how troops would be subsisted supposing they could be spared. We are now upon half allowance of Meat and every now and then the troops are intirely without. Whether the emergency of the occasion, and the flattering prospect of putting an end to the War by one vigorous⟩ effort, ⟨will induce the states to throw in extraor⟩dinary aids ⟨and supplies, I cannot tell; but⟩ if such effects are ⟨not produced, or some⟩ means can be fallen upon to ⟨procure Money to enable the Commiss⟩aries and Quarter Masters to ⟨provide in the co⟩mmon mode, I do not know what ⟨may be the⟩ consequences.
⟨I⟩ have thought, that as the peace of the whole ⟨Northern⟩ Frontier in a great measure depends upon ⟨checking the⟩ most dangerous Body of the enemy, ⟨which will⟩ act upon the Mohawk River, it might ⟨not be am⟩iss for the Legislature of your State ⟨to call upon⟩ that of Massachusetts, for an aid of ⟨Men from⟩ their Western Counties. They will shortly ⟨be informed⟩ of the necessity of assembling our whole ⟨Continent⟩al force to a point, and will, therefore, per⟨haps more rea⟩dily come into the measure.

⟨I am h⟩appy in knowing that your ⟨Excellency will attri⟩bute my refusal of your request ⟨to the true cause—inability—⟩It is certainly to be ⟨lamented that we cannot oppose a sufficient force to every point upon which we are attacked, but that not being the case, prudence and policy both dictate the expediency of directing our efforts against the source from whence all our difficulties springs. I have the Honor⟩


24th May. Since ⟨writing the foregoing I have been favd⟩ with your Excellen⟨cy’s letter of the 21st. I at the same⟩ time received one f⟨rom Colo. Van Schaick, in⟩ which he mentions the ⟨critical situation of Fort⟩ Schuyler for want of provisi⟨on, there not being more⟩ as he informs me, than one ⟨months supply in the⟩ Garrison by the last Retur⟨n—This is a matter of⟩ so much importance th⟨at every measure ought to⟩ be fallen upon to give re⟨lief. Genl Schuyler⟩ informs me of a parcel of ⟨Corn in the possession⟩ of Colo. Lewis. I shall direct ⟨Colo. Van Schaick to en⟩deavour to get it thrown ⟨into the Fort. As to Salt⟩ Meat, which is the only ⟨kind which is proper I⟩ know not from whence it ⟨is to come. We have⟩ so totally exhausted the ⟨Continental Stock, that the⟩ Commissary General ⟨has been obliged to borrow three⟩ hundred Bar⟨rels from private Gentlemen in⟩ Philadelphia ⟨to endeavour to support the Army untill Grass Cattle can be brought from New England—The Garrison at West point are, if possible, in a worse situation than we are here—I am confident that your Excellency and the Legislature will, considering the importance of Fort schuyler, and the inability to afford any present relief from the Conti⟩nental Magazines⟨, take every possible step to⟩ throw in a supply—⟨I shall not dra⟩w down Van Schaicks Regt ⟨untill we see further in⟩to the state of matters to ⟨the Westward.
I am⟩ infinitely obliged by your ready ⟨promise to⟩ concur with any requisitions which ⟨may be made⟩ to your State, should our expected ⟨cooperation⟩ be carried into execution—A ⟨Committee⟩ of Congress, appointed for the pur⟨pose of ca⟩lling upon the States for what supplies ⟨may be deem⟩ed necessary upon such an occa⟨sion are⟩ now in Camp—You may therefore ⟨expect to he⟩ar from them upon the subject ⟨in a few days⟩. I have the honor to be with ⟨mutilated⟩ Esteem ⟨mutilated⟩ Most obt Servt

⟨Go: Washington⟩


